ORDER

PER CURIAM.
The Acting Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and dismiss for lack of jurisdiction Josefina B. Mendoza’s appeal from the United States Court of Appeals for Veterans Claims. Mendoza has not responded.
On April 10, 2006, Mendoza filed a notice of appeal with the Court of Appeals for Veterans Claims from a May 16, 2005, decision of the Board of Veterans’ Appeals. Prior to filing her notice of appeal, however, Mendoza moved the Board for reconsideration of its decision. Determining that Mendoza’s motion for reconsideration abated the finality of the Board’s April 2006 decision, the Court of Appeals for Veterans Claims dismissed Mendoza’s appeal for lack of jurisdiction. Mendoza now appeals, seeking review by this court.
The court’s jurisdiction to review decisions of the Court of Appeals for Veterans Claims is limited. See Forshey v. Principi, 284 F.3d 1335, 1338 (Fed.Cir.2002) (en banc). Under 38 U.S.C. § 7292(a), this court has jurisdiction over rules of law or the validity of any statute or regulation, or an interpretation thereof relied on by the court in its decision. This court may also entertain challenges to the validity of a statute or regulation, and to interpret constitutional and statutory provisions as needed for resolution of the matter. 38 U.S.C. § 7292(c). In contrast, except where an appeal presents a constitutional question, this court lacks jurisdiction over challenges to factual determinations or laws or regulations as applied to the particular case. 38 U.S.C. § 7292(d)(2).
In her brief, Mendoza does not challenge the validity or interpretation of any statute or regulation. Because Mendoza’s appeal does not raise issues within our jurisdiction, we agree with the Acting Secretary that this appeal must be dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The Acting Secretary’s motions are granted.
(2) Each side shall bear its own costs.